ACKNOWLEDGEMENTS
In response to the Nov 2021 Non-Final Office Action mailed November 23, 2021, Applicant filed a response on February 16, 2022 (“Feb 2022 Response”).  The Feb 2022 response contained, among other things, documents titled “CLAIM AMENDMENTS” (“Feb 2022 Claim Amendments”), “REMARKS” (“Feb 2022 Remarks”).


NOTICE OF NON-COMPLIANT RESPONSE
The Feb 22 Response is considered ‘not completely responsive’ because it does not comply with 37 C.F.R. § 1.173(c) since an adequate “explanation of support,” as required by rule, was not provided. See MPEP § 1453 et seq.  In particular, the MPEP states:
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)). [Emphasis added.]

MPEP § 1453 II.

The Feb 2022 Remarks lists out the amendments made on pages 8-12 and then ends with the following two sentences:
These claim amendments are supported by U.S. Patent No. 9,907,971 at least at col. 4, lines 56 to 61, col. 7, lines 43 to 67, col. 8, lines 47 to 55, col. 10, lines 28 to 38, col. 11, lines 13 to 17, and the original claims. The claim amendments submitted herein do not introduce new matter.

Feb 2022 Remarks, p 12.

The Examiner finds that Applicant’s attempt (as quoted above) of three lines to show all the claim amendments is insufficient. For example, Applicant has substantially amended the claims yet Applicant does not provide an element-by-element analysis to show where the newly added limitations have 35 U.S.C. § 112 1st paragraph (“§ 112 ¶ 1”) support. Additionally, by grouping all citations together, it is unclear which citations (e.g. “col. 4, lines 56 to 61” as quoted above) go with which particular claimed elements. The Examiner recommends an element-by-element analysis to show where the newly added limitations have § 112 ¶ 1 support in the 971 Patent.

CONCLUSION
 The Feb 2022 Response is not fully responsive to the Nov 2021 Non-Final Office Action because of the Feb 2022 Response does not comply with 37 C.F.R. § 1.173(c) as noted above. See also 37 C.F.R. § 1.111. Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice with in which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAYBE GRANTED UNDER 37 C.F.R. § 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/COLIN M LAROSE/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                              /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992